10
11
12
13
14
15
16
17
18
19
20
21
22

24
2

a7
28

Case 3:19-mj-71636-MAG Document 1 Filed 10/04/19 Page 1 of 20

DAVID L. ANDERSON (CABN 149604)
United States Attorney F ML E
HALLIE HOFFMAN (CABN 210020) O¢ OD
Chief, Criminal Division sy Peg 20
CLE ISA
KEVIN J. BARRY (CABN 229748) No, rH, Us pt Soo
Assistant United States Attorney ‘SThrop Thor AS
C
450 Golden Gate Avenue, Box 36055 M4

San Francisco, California 94102-3495
Telephone: (415) 436-6840
FAX: (415) 436-7234
Email: kevin.barry@usdoj.gov
Attorneys for United States of America
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

CASENG? 19° Vigag JSC

NOTICE OF PROCEEDINGS ON OUT-OF-
DISTRICT CRIMINAL CHARGES PURSUANT TO
RULES S(c)(2) AND (3) OF THE FEDERAL
RULES OF CRIMINAL PROCEDURE

UNITED STATES OF AMERICA,
Plaintiff,
v.
IMAD AYSHEH, a/k/a “Imad Manassra,”

Defendant.

ee SS

 

 

 

Please take notice pursuant to Rules 5(c)(2) and (3) of the Federal Rules of Criminal Procedure
that on October 3, 2019, the above-named defendant was arrested pursuant to an arrest warrant (copy

attached) issued upon an

xX Indictment
o Information
Oo Criminal Complaint

 

Qo Other (describe)
pending in the District of New Mexico, Case Number CR 17-370 JCH.
In that case (copy of indictment attached), the defendant is charged with violations of Title 18,

United States Code Sections 371 and 1159.

v. 7/10/2018

 
oe)

a

NN

10
11
12
13
14
15
16
17
18
19
20
21
a0
23
24
25
26
27
28

 

 

Case 3:19-mj-71636-MAG Document 1 Filed 10/04/19 Page 2 of 20

Description of Charges: conspiracy and violation of the Indian Arts and Crafts Act.
The maximum penalties are as follows:
5 years’ imprisonment;
$250,000 fine;
3 years’ supervised release;

$100 special assessment.

Respectfully Submitted,

DAVID L. ANDERSON
UNITED STATES ATTORNEY

Date: Ch doer l Zo) 9 I>
KEVIN F BA
Assistant uane Attorney

 

v. 7/10/2018

 
 

Case 3:19-mj-71636-MAG Document1 Filed 10/04/19 Page 3 of 20

_ Case 1:17-cr-00370-JCH Document 2 Filed 02/07/17 Page 1 of 18

UNITED F IL
TES Dis .
ALB TRICT EC
"INTHE UNITED STATES DISTRICT COURT 'UQUERQUE, W MEK oe
FOR THE DISTRICT OF NEW MEXICO FEA 0.7 2017 Q/
" UNITED STATES OF AMERICA, )y MATTHEW J DYKMAN
: oe | ) . CLERK
Plaintiff, > CRIMINAL NO. Co u
oe Count 1: 18 U.S.C. § 371: Conspiracy; :
IMAD AYSHEH, a.k.a. oy
“Smad Manassra,” a) Counts 2-3: 18 U.S.C. § 1159: Violation of
TYAD AYSHEH, ) the Indian Arts and Crafts Act, -
NEDAL AYSHEH, )
RAED AYSHEH, and Oy.
NAEL ALI, / )
oo -,)
Defendants. eo
INDICTMENT. | |
_ The Grand Jury charges: |
"Introduction a

. 1 Onorabout March 17, 2014, the defendant, IMAD AYSHEH, aka MAD
| MANASSRA (hereinafter IMAD AYSHEH), registered “Imad? s J ewelry,” ” asa business entity
"in the Philippines. IMAD AYSHEH was the owner and operator of Imad’s Jewelry } until at least .
_ October 28, 2015. The purported purpose of Imad’s Jewelry was “to engage in the business of
JEWELRY MANUFACTURING AND: EXPORT, ”? as set forth on the Certificate of: Pauthorty
(No. 2014-01) issued by the Republic of the Philippines, Department of Trade.

. 2... Onor r about August 15, 2014, the defendant, IYAD AYSHEH, registered IJ:
Wholesale Inc CU Ww”) with the California Secretary of State asa corporation located at 1406
| Lincoln Ave., Calistoga, CA 94515. According to California Secretary. of State records, the
- defendant, IYAD AYSHEH, is the CEO and agent for IW. | | |

3. On or about February 6, 2012, the defendant, RAED AYSHEH, registered |

 
 

 
Case 3:19-mj-71636-MAG Document 1 Filed 10/04/19 Page 4 of 20

Case 1:17-cr-00370-JCH Document 2 Filed 02/07/17 Page 2 of 18

Golden Bear & Leese, LLC (“Golden Bear”) with the California Secretary of State as a .
corporation located at 1406 Lincoln Ave., Calistoga, CA 94515. RAED AYSHEH was the
_ owner and operator of Golden Bear until at least October 28, 2015. RAED AYSHEH held
Golden Bear out as specializing in “Precious Stones, 14k & 18k Gold, Sapphires, Tanzanite,
Diamonds, Sterling Silver, Art, Pottery, & Native American Jewelry. ” |

4, From on or about January 21, 201 1, and continving toc on. or ‘about October 28, -
| | 2015, NAEL ALL, owned and operated Gallery 8 and Galleria Azul, two distinct Indian-style
arts and crafts retail stores in Old Town Albuquerque, New Mexico.

5. The term “Indian” means any individual whois a member of an 1 Indian tribe, or is
certified as an Indian artisan by an Indian tribe. |

Count Counti:

6. ~ Paragraphs 1 through 5 of the Intfoduction, above, a are hereby incorporated by,
| reference. as if realleged and recited in full.
7. | | From on or: about March 17, 2014, and ss to on or + about October 28,
~ 2015, in the District of New:Mexico and elsewhere, the defendants, IMAD AYSHEH, TYAD ©
AYSHEH, NEDAL AYSHEH, and RAED AYSHEH, and others known and unknown to the
| grand jury, knowingly, unlawfully and willfully combined, conspired, confederated, agreed, and
acted interdependently with one another to commit certain offenses against the United States, as.
follows: - | : ) | | |

| a To knowingly display-and offer for sale for. $1,000 and more, jewelry

manufactured in the Philippines, in a manner that suggested the jewelry was

Indian produced, an Indian product, and the product of a particular Indian and

 
Case 3:19-mj-71636-MAG Document1 Filed 10/04/19 Page 5 of 20

- Case 1:17-cr-00370-JCH Document 2 Filed 02/07/17 Page 3 of 18

Indian tribe, resident within the United States, when in. truth and i in. fact, as they
there and then well knew and believed, the good was not Indian produced, an - |
oe Indian product, and the product ofa particular Indian and Indian tribe, i in violation,
~ of 1B U.S.C. § 1159. | a | . a |
b. To transport and to attempt to transport funds in U.S. Currency from a place in the |
7 United States, that is San Francisco, California, to a place outside the United
| States, that is the Philippizies, with the intent to promote thie carrying on of
specified unlawful activity, that is importing Indian-style jewelry manufactured
"by Imad’s Jewelry in the Philippines without an indelible country-of- origin
marking, in violation of 18 US.C. §§ 542 and 545, in violation of 18 US.C. §
-1956(@)(2)¢A)s | |
_c To willfully and knowingly enter and introduce, and attempt to enter and.
introduce, into the commerce of the United States, imported merchandise, that i is, 7
. Indian-style jewelry manufactured by Imad” s Jewelry i in the Philippines, by means
of a false and fraudulent practice and appliance, to wit, importing Indian-style
jewelry manufactured by Imad? s J ewelry in the Philippines without an n indelible
‘country-of-origin marking, i in violation of 19 CF. R. 134: 43(0), 1 in violation of 18 |
| US.C. §§ 542 and 5455, | |
d. To cause to be mailed and to be delivered and received from the Unite States
| Postal Service, or any private or commercial interstate cartier, any document,
matter or thing in furtherance of a a scheme and artifice to. defraud the United States

and the People of the United States of money, and to obtain money by means of

 
Case 3:19-mj-71636-MAG Document1 Filed 10/04/19 Page 6 of 20
ee a -
ae " . ' T .

Case 1:17-cr-00370-JCH Document 2 Filed 02/07/17: Page 4 of 18

- false and fraudulent pretenses, in violation of 18 U.S.C. § 1341;
e. To cause to be transinitted by means of wire communication in interstate and
. foreign commerce writings, signs, signals, and sounds in furtherance of a scheme
and artifice to defraud the United States and the Péople of the United States of
money, and to obtains money by means of false and fraudulent pretenses, in
violation of 18 U. S.C. §. 1343; and |
| f. Knowing that the property involved ina nancial transaction represited the
proceeds of some form of unlawful activity to conduct and attempt to conduct
| “ such a financial transaction of a value greater than $10,000 i in violation of 18
US.C. § 1957. | a |
_ Manner and Means
8.. It was a part of the conspiracy that IMAD AYSHEH would own and operate
/ Imad’s Jewelry,-a manufacturing business in 1 the Philippines to manufacture Indian-sye Jewelry
using F ilipino labor for import into the United States.
9, Itwasa further part of the conspiracy that IMAD AYSHEH would ensure that
| the Indian-style jewelry was marked only with the initials “1” and not with the country of origin.
10.. It was a further part of the conspiracy that NEDAL AYSHEH would, source .
7 materials and train the Filipino laborers employed by Imad’s Jewelry to manufacture Indian-style ;
jewelry. ) | | | - oo |
i okt was a farther part of the conspiracy that TYAD. AYSHEH would own and |
| operate IJ W, a business in the United States, to import Indian-style jewelry manufactured by

Imad’s Jewelry into the United States.

 
Case 3:19-mj- ~71636- MAG Document 1 Filed 10/04/19 Page 7 of 20

Case 1: 17- cr-00370- JCH Document 2 Filed 02/07/17 Page 5 of 18.

12. It was a farther part of the conspiracy that TYAD AYSHEH and LW; and RAED
AYSHEH and Golden Bear, would make regular payments to IMAD AYSHEH and Imad’s |
. | . Jewelry to facilitate the import of i its Indian-style jewelry. | | |
13, lt was a further part of the conspiracy that. IMAD AYSHEH and TYAD
7 AYSHEH would arrange for the shipment of Indian-style jewelry from Imad’s J ewalry to 1406
| ‘Lincoln Ave., Calistoga, CA 94515.
| M4. It was a further part of the conspiracy t that IYAD AYSHEH and RAED
AYSHEH would accept the shipments from hr Imad's Jewelry in the: United States. | |
15. It was a further part of the. conspiracy that IVAD AYSHEH, NEDAL AYSHEH,
and RAED AYSHEH would distribute the imported Indian-style jewelry from Imad’s J ewelry to
jewelry stores in the United States specializing i in Indian jewelry. - oe
| 16. - It was a further part of the conspiracy that RAED AYSHEH would qwn and
operate Golden Bear, an Indian-style jewelry store, to'sell the imported Indian-style jewelry from ~ |
“Imad’s 5 ewelty to the public. a - 2 a
SO Overt Acts | .
17 : * In furtherance of the conspiracy, and. to effect the object thereof, the following.
overt acts, among others, were committed in the District of New Mexico, and elsewhere:
a Onor about March: 17, 2014, the defendant, IMAD AYSHEH, registered his
"business “Imad’s Jewelry, ” in the Philippines “to engage in the business of |
‘JEWELRY MANUFACTURING AND EXPORT,” as set forth on the Certificate
of Authority (No. 2014-01) issued by the Republic of the Philippines, Department

. of Trade.

 
Case 3:19-mj-71636-MAG Document 1 Filed 10/04/19 Page 8 of 20

Case 1:17-cr-00370-JCH Document 2 Filed 02/07/17 Page 6 of 18

| b. On or about May 23, 2014, the defendant; IMAD. AYSHEH, carrying $7,050 in
US. Currency and a luggage bag fall of dozens of jewelry molds made of rubber
and silicone, departed the United States at the San Francisco International Airport

on Philippines Airlines flight #105 en route to Cebu, Philippines. —

o On or about May 23, 2014, the defendant, IMAD AYSHEH, traveled to the
Philippines intending to use the money listed above to finance his jewelry

manufacturing business i in Cebu’ in order to benefit from the “cheap labor.”

. d. Between on or about May 23, 2014; and July 07, 2014, the defendant; IMAD -
AYSHEH, traveled from the Philippines to Guangdong, China, for seven days in | |
order to impart materials to Cebu, Philippines, for Imad’s J ewelry. .

e. On or about July 1, 2014, the defendant, TMAD AYSHEH, opened I Imad’s
Jewelry in Cebu, Philippines, for business.

f. Onor about July 27; 2014, the defendant, IMAD AYSHEH, carrying gjowely

| samples manufactured in Cebu, Philippines arrived in the United States at the San
Francisco International Airport on Philippines Airlines flight #104 en route from
Manile, Philippines. | .

g. Onor about August 15, 2014, the defendant, IMAD AYSHEH, carrying $7,300
in US. Currency, departed the United States at the San Francisco Intemational . |
Airport on Philippines Aiifines flight #105 en route to Cebu, Philippines,

h. On or about each of the following dates, the defendant, IYAD AYSHEH,
transferred funds via wire transfer from W's account at Bank of the West (Acct.

" 439652644) in the following amounts to the defendant, IMAD AYSHEH, at

 
Case 3:19-mj-71636-MAG Document 1 Filed 10/04/19 Page 9 of 20

Case 1:17-cr-00370-JCH Document 2 Filed 02/07/17' Page 7 of 18

Imad’s Jewelry’s account at BDO Unibank (Acct, # 0493009155):

 

{Date

| Payee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Sender | Amount _ .
11/12/2014 .|IYADAYSHEH | $3,500 IMAD AYSHEH.
“os FITW.(..2644) i Imad’s Jewelry (...9155)
uinsnore —[wecneedy (82500 ass Feweey (9155)
| 11/26/2014 WC ely $10,000 i te Ieeiey C9155)
ee a
| 12N02014 - Owe ay 7 $8,000 map ASHE ois)
[ranean [Me eat [880000 nis towel C55)
[asco [SEAS Jose [RABAT
2032015. ity oeagy | 94500 ima's Jewelry (9155)
3/2015 OW (2644) - | $13,000. bata deweiey (9155)
3/25/2015 Gwe etd) 2 $7,500 a tm’, Jevetty (9155) _
7 4/7/2015. DWC 26tdy $5,000 imad’s Jewely (9155) |
[ansa0s  [iwc.26ea) | 815% tmad's Jewelry (9155)
an3nois | IYADAYSHEH | gs soo [ imad’s Jewelry 9155)
4/20/2015 _ WW o6idy | $8,500 Toads Jewelry ( 9455) .
4/27/2015 WC ne | $2,000 | Tmad’s Jewelry (,..9155)
aeons [Ine ccaeuay [95500 | Hats Jewelry 9155)
| 572015 linc p6aay [$6000 Rane Sexatey (9155)
5/14/2015 : TW ely | $6,000 7 thas Ievey (9155) |
212015 | wc -3644y | $8,000. | liad’s Jewelry (9155)

 

 

 
Case 3:19- mj- -71636- MAG Document 1 Filed 10/04/19 Page 10 of 20

Case 1:17-ct-00370-JCH

Docurhent 2 Filed 02/07/17 Page 8 of 18

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

~~: | IYAD AYSHEH |<... “TIMAD AYSHEH
5212015 © dipw 2644) | 96,000 Imad’s Jewelry (...9155)
; TYAD AYSHEH - ' | EMAD.AYSHEH -
6/2015 IFW (...2644) | 93500 || Imad’s Jewelry (...9155)
" IYAD AYSHEH - A ‘IMAD AYSHEH ©
GiAN2015 . IW (...2644) _, | 510,000 -| Imad’s Jewelry (...9155)
| IYADAYSHEH |-.,,, ‘;IMADAYSHEH
efsi201s_|uwe. 2644) $4,000 Imad’s Jewelry (..9155) -_
i On or about each of the following dates, the defendant, TYAD AYSHEH,
| transferred funds via wire transfer from Uw * account at Bank of America (Acct.
. 4325046684783) i in the following amounts to the defendant, IMAD AYSHEH, at
Imad’s s Jewelry’ s account at BDO Unibank k (Acct. 4 0493009155):
| Date « Sender . Amount Payee
H2H2015 IYAD AYSHEH — |.$3,500 -IMAD AYSHEH
wf IJ W (...4783) oo . Imad’s Jewelry (...9155)
— [9572015 IYAD AYSHEH _ | $6,000 _ | IMAD AYSHEH |
" ISW (...4783) to . | Imad’s Jewelry (...9155)
8/7/2015 TYAD AYSHEH = | $2,500. -IMAD AYSHEH —
- | ITW(...4783) oe | Imad’s Jewelry.(...9155)
8/13/2015 TYAD AYSHEH | $8,000 _ IMAD AYSHEH
oe IW (...4783). | Imad’s Jewelry (...9155)
| 8/19/2015 © IYAD AYSHEH =| $5,000 IMAD AYSHEH
; IW (...4783) co . Imad’s Jewelry (...9155)
| 8/25/2015 © IYAD AYSHEH _| $3,000 IMAD AYSHEH
IJW (,..4783) fo ‘| Imad’s Jewelry (...9155)
8/27/2015 ‘| TYAD AYSHEH. — | $4,000. IMAD AYSHEH .
1 IW (...4783) = ‘Imad’s Jewelry (...9455)
9/3/2015 TYAD AYSHEH =| $5,500 IMAD AYSHEH —=
IFW (...4783) Imad’s Jewelry (...9155)
9/10/2015 TYAD AYSHEH - | $7,000 ._| IMAD AYSHEH
ee IJW (...4783) - | Imad’s Jewelry (...9155)
9/16/2015 TYAD AYSHEH $2,000. IMAD AYSHEH
IJW (...4783) Imad’s Jewelry (...9155)
9/24/2015 IYAD AYSHEH $12,500 IMAD AYSHEH
; IW (...4783) — -| Imad’s Jewelry (.-.9155).
| 10/1/2015 -TYAD AYSHEH $6,000 IMAD AYSHEH =
UW (...4783). | -| Imad’s Jewelry (...9155)

 

 

 

 
~ Case 1°17-cr-00370-JCH

Document 2 Filed 02/07/17. Page 9 of 18

 

TYAD AYSHEH.

-! $4,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1o772015 «CW TIMAD AYSHEH
.- LITW (..4783) -  Imad’s Jeweliy (...9155) -
10/13/2015 TYAD AYSHEH =| $10,000 . IMAD AYSHEH -
| PL ITW(..4783) | . Imad’s Jewelry (...9155)
[10/19/2015 | TYAD AYSHEH - | $6,500 IMAD AYSHEH
| IW ..4783) - Imad’s Jewelry (...9155)
10/27/2015 IYAD AYSHEH =| $2,500 |;IMAD AYSHEH
oe IJW (...4783) . Imad’s Jewelry (...9155)
| j. Onor about each of the following dates, the defendant, RAED AYSHEH,
transferred funds via check from Golden Bear’s account at Bank of America
(Acct. #325024942104) in the following amounts to the defendant, IYAD
_AYSHEH, at IFW’s account at Bank of the West (Acct. #039-652644):
Date __| Sender Amount . Payee 7
12/3/2014 | RAED AYSHEH | $3,700 "| TYAD AYSHEH.
: Golden-Bear (...2104) | _ [UW (..2644) .
12/5/2014. |RAEDAYSHEH | $9,000. ~ |TYAD AYSHEH
Golden Bear (...2104) _ | UW ¢...2644)
[2/5/2015 RAED AYSHEH _| $2,000 YAD AYSHEH _
: Golden Bear (...2104) Z ITW (...2644)
2/19/2015. | RAED AYSHEH $4,500 - |TYAD AYSHEH
Golden Bear {...2104) | IW.(..:2644)
3/25/2015 - | RAED AYSHEH - | $3,000 TYAD AYSHEH
-*. | Golden Bear {...2104) |. IW (...2644)
5/6/2015 RAED AYSHEH $6,000 ‘TYAD AYSHEH
‘ Golden Bear (...2104) UW (...2644)
k. On or about each of the following dates, the defendant, RAED AYSHEH, .
_ transferred funds via check from Golden Bear’s account at Bank of the West
(Acct. #027-691139) in the following amounts to the defendants, IMAD
AYSHEH and TYAD AYSHEH, at the following accounts:
Date . Sender _ Amount Payee
4/29/2014 - | RAED AYSHEH $1,100. | IYAD AYSHEH:
| Golden Bear (...1139) (28887216)

 

 

 

 

 
Case 3:19-mj-71636-MAG Document1 Filed 10/04/19 Page 12 of 20

‘Case 1:17-cr-00370-JCH Document 2 Filed 02/07/17 Page 10.0f 18

 

7/18/2014

| RAED AYSHEH $2,100 IMAD MANASSRA -

Golden Bear(...1139) | .. _. _- | (41000456)

 

"8/4/2014.

RAED AYSHEH — | $3,000 . | IMAD MANASSRA
Golden Bear (...1139) --_ $'(9460014) |

 

382014

‘RAED AYSHEH _ | $1500 IMAD MANASSRA
Golden Bear (...1139) (35930001)

 

8/10/2014

RAED AYSHEH =| $2900 > TYAD AYSHEH

‘| Golden Bear(:..1139) |. «ss  T Jewelers Wholesale Inc. :

(34093559)

 

 

fiznors

| RAED AYSHEH | $2000 TYAD AYSHEH
Golden Bear (...1139) (28887216) -

 

 

 

 

From on or about September 25, 2014, and continuing to on or about October 7,

2015, the defendants, IMAD AYSHEH and YYAD AYSHEH, imported twenty-

eight shipments of Indian‘style jewelry vith a declared value of appriximately
~ $263,000, into the. United States,
_ Froin on or about September 25, 2014, and continuing to on or about J uly 15,

" 2015, the defendants, IMAD AYSHEH and IYAD AYSHEH, sent shipments of

+. Indian-style jewelry manufactured by Imad’s Jewelry from Tmad’s Jewelry in the

Philippines to LIW at 1406 Lincoln Avenue, Calistoga, California.

- From on or about September 25, 2014, and continuing to on or about J uly 15,

2015, the defendants, IYAD, AYSHEH and RAED AYSHEH, received and

signed for the shipments from Imad’s Jewelry. containing imported Indian-style

jewelry at 1406 Lincoln Avenue, Calistoga, California.

.. From on or about J uly 15, 2015, and continuing to onor about October 28, 2015,

the defendants, IMAD AYSHEH and IYAD AYSHEH;, sent shipments of

| Indian-style jewelry manufactured by Imad’s Jewelry from Imad’s Fewelry in the |

Philippines to DW at 100 North Sacramento St., ‘Lodi, California.

 

 
Case 3:19-mj-71636-MAG Document1 Filed 10/04/19 Page 13 of 20

~ Case 1;17-cr-00370-JCH Document 2, Filed 02/07/17 Page 11 of 18

p. From oi or about July 15, 2015, and continuing to on or about October 28, 2015,

. the defendant, TYAD AYSHEH, retrieved the shipments from Imad’s Jewelry
containing imported Indian-style jewelry at: 100 North Sacramento St, Lodi,
California. . | | |

q. On or about January 2, 2015, the defendant, NEDAL AYSHEH, sent a series of
_text messages to the defendant RAED AYSHEH, requesting that he deposit

- $500 into the defendant's, IMAD AYSHER’s, Wells Fargo account (Acct.

#8099290192). | - a

oT, On or about January 22, 2015, the defendant, NEDAL AYSHEH, sent a series of
| images of partly finished Indian-style jewelry manufactured by Imad’s Jewelry to
. the defendant, RAED AYSHEH, -via cell phone text messaging. |
s. On or about February 2, 2015, the defendant, IMAD AYSHEH, sent a series of
_ images of partly finished Indian-style jewelry manufactured by Imad’s Jewelry to
’ the defendant, RAED AYSHEH, via 1 cell phone text messaging. |
t On or about February 21, 2015, the defendant, RAED AYSHEH, displayed,
| offered for sale and sold to an undercover agent, as genuine Indian jewelry,
e Indian-style jewelry manufactured by! Imad’s J evel
u. .From on or about March 2, 2015, and continuing to on or about April 5, 5, 2015, the
. defendant, RAED AYSHEH, displayed, offered for sale and sold for
, approximately $1, 800 to E.S., a member of the public, a as s genuine Indian jewelry, ©
. ; Indian-style jewelry manufactured by. imad’s Jewelry.

vy. Onor about March 23, 2015, the defendant, RAED AYSHEH, mailed a package

1]

 
Case 3:19- m- -71636-MAG Document 1 Filed 10/04/19 Page 14 of 20

Case 1:17-cr-00370-JCH Document 2 Filed 02/07/17 Page 12 of 18

containing imported Indian-style jewelry manufactured by Imad’s Jewelry to E.S.:
in Montara, California. — | |
w. On or about March 21, 201 5, the defendant, TYAD AYSHEE, sold $10,898
| worth of Indian-style jewelry manufactured by Imad’s J ewelry, as genuine Indian
. jewelry, to E. O., owner of LT.G., ani naan stl jewelry store, located in San
Diego, California. | | |
x. On or about April 15, 2015, the defendant, IYAD AYSHEH, sold $16, 262 worth
of Indian-style jewelry manufactured by Imad’ S Jewelry, as genuine Indian a
| jewelry made by Navajo : artist Rick Tolino, to E. O., owner of LT.G., an Indian-
Ss style jewelry store, located i in San Diego, California.
-. y. Onor about July 7, 2015, the defendant, RAED AYSHEH, displayed, offered for -
7 sale and sold to an undercover agent, as genuine Indian jewelry, Indian-style ;
_ jewelry manufactured by Imad’s Jewelry. | | ;
zg, From on or about June 1, 2015, and continuing to on or about August 12, 2015,
the defendant, IYAD AYSHEH, sold $5,102 worth of Indian-style jewelry |
manufactured by Imad’s Jewelry, as genuine Indian jewelry to M.A., owner of
} S.F.AR., Inc.; an Indian-style jewelry store, located in Santa Fe, New Mexico. —
aa. On.or about each of the following dates, the defendant, NAEL ALI, transferred
funds via check from Galleria Azul’s bank account (Acct: #8093377451) and
~ Gallery 8’s bank account (Acct. #8092233979) in the following amounts to the

defendant, NEDAL AYSHEH:

12

 
Case 3:19-mj-71636-MAG Document1 Filed 10/04/19 Page 15 of 20

Case 1:17-cr-00370-JCH Document 2 Filed 02/07/17 Page 13 of 18

 

Date | Sender [ _ | Amount — Payee .

 

 

 

 

 

 

 

 

 

72612015 |NAELALT =———s—s«*d( $1,000 Ss | NEDAL. AYSHEH

. _ | Galleria Azul (...7451) SS a

72014 | NAELALL ~~ *Y 3S, 580 "| NEDAL AYSHEH
. | Gallery 8(...3979) | | : i |

8/10/2014 -| NAEL ALI - ° Unknown - |} NEDAL AYSHEH
- | Gallery’ 8 (...3979)_” i. |

g724/2014 |NAELALI | $2,000... | NEDAL AYSHER
-- | Gallery 8 (...3979) i.

 

‘bb. In or. about September 2015, the defendant, NAEL ALI, traveled to Las Vegas,
- Nevada, to meet with the defesidant, IYAD AYSHEH, in order to putchase
imported Indian-style jewelry manufactured by Imad’s Jewelry in the Philippines.
oe. On or about October 15, 2015, the defendant, NAEL ALL, displayed and offered
for sale from his business Galleria Azul, to the public and an undercover agent, as
genuine Indian jewelry, Indian-style jewelry manufactured by Imad’s. Jewelry. | |
~ dd. On or about October 28, 2015, the defendant, NAEL ALI, displayed and offered -
| for sale from his business Galleria Azul, to the public, as genuine Indian jewelry,
Indian-style jewelry manufactured by Imad’s Jewelry.
ee. On or about September 25, 2015, an n employee at S. E., an Indian-style jewelry and
crafts store owned by J:A., located i in Ketchikan, Alaska, displayed, offered for
sale and sold for $1,540 to an undercover agent, as genuine Indian jewelry made
by Navajo artisan Irving Johnson, a student of Navajo artisan Calvin Begay,
Indian-style jewelry manufactured ‘by Imad’s Jewelry. |
ff. On or about each of the following dates, 1.M., owner of K.G., an Indian-style.
- jewelry store, located in Santa Fe, New Mexico, transferred funds via, check from _
K.G.’s Bank of the West account (Acct, #...6179) in the following amounts to the

13

 
Case 3:19-mj-71636-MAG Document 1 riled 10/04/19 Page 16 of 20

Case 1:17-cr-00370- JCH Document 2 Filed 02/07/17 Page 1 14 of 18

‘defendant, IYAD AYSHEH, at IJ W's account at Bank of the West (Acct. #039-

 

 

 

 

 

 

 

652648):
Date Sender” -| Amount Payee
5/29/2015. 1M. $4,000 TYAD AYSHEH
a . KG. (.. 179) oo. 1 UW (:.2644)
6/30/2015 1 LM. $4,000 ‘| TYAD AYSHEH - .
: 1KG. (. 6179) IJW (...2644)

 

‘gg. On or about October 20, 2015, an employee at K.G., an Indian-style jewelry store:

owned by IM., located in Santa Fe, New Mexico, displayed, offered for sale and

sold to an undercover agent, as genuine Indian jewelry made by a Zuni artist, .

Indian-style jewelry manufactured by Imad’ 8 Jewelry.

- hh. On or about October 28, 2015, Indian-style jewelry manufactured by Imad’ s

J ewelry was displayed and offered. for sale at KG. an 1 Indian-style jewelry store

owned by LM, located in Santa Fe, New Mexico, as genuine Indian jewelry.

_On or about October 20, 2015, an employee at-G.H., an Indian-style jewelry store

owned by A.S., located in Santa Fe, New Mexico, displayed, offered for sale and

sold for $1,500 to an undercover agent, as genuine Indian jewelry made by

5 Navajo artisan Ervin Tsosie, Indian-style jewelry manufactured by Imad’s

Jewelry.

On or about October 28, 2015, Indian-style jewelry manufactured by [mad’s

Jewelry was displayed and offered for sale at G.H., an Indian-style jewelry store

owned by A.S., located in Santa Fe, New Mexico, as genuine Indian jewelry.

kk, On or about July 29, 2015, M.A., owner of G.I: P., an Indian-style jewelry store,

located i in Gallup, New Mexico, purchased $21, 922 worth of Indian-style jewelry

14

 

 
Case 3:19-mj-71636-MAG Document1 Filed 10/04/19 Page 17 of 20

 

?

Case 1:17-cr-00370-JCH Document 2. Filed 02/07/17 Page 15 of 18

. manufactured by Imad’s Jewelry from the defendants TY AD AYSHIH and
, NEDAL AYSHEH.
I. On or about August 12, 2015, M.A., owner of G.1P., an n Indian-style jewelry
~ store, located in Gallup; New Mexico, purchased $14,039 worth of Indian-style
jewelry manufactured by Imad’s Jewelry from te defendant, IVAD AYSHEH.
mm, "On or about October 28, 2015, Indian- -style jewelry manufactured by |
Imad’s Jewelry s was displayed and offered for sale at G.LP., an Indian-style
. " jewelry store owned by M.A., located i in Santa F ® New Mexico, as genuine
Indian jewelry. .
on. On of about October 19, 2016, an employee at LT.G., an Indian-style jewelry
store owned by EO, located in San Diego, California, displayed and offered for .
sale to an undercover agent, as genuine Indian jewelry made by. Rick Tolino,
Indian-style jewelry manufactured by Imad’s J ewelty.
In violation of 18 U. S. C. § 371.
. Count 2 2
From on or about June 1, 201 5, and continuing to on or about August 12, 2015, in Santa
_ Fe County, in the District: of New Mexico, the defendant, TYAD AYSHEH, did knowingly
display and offer for sale for $1, 000 and t more, a good, specifically: jewelry, in a manner that
. suggested that the good was Indian produced, an Indian product, and the product of a particular :
| Indian and Indian tribe, resident within the United States, when in truth and in fact, as he there
and then well knew and believed, the good was not Indian produced, an Indian product, and the

‘product of a particular Indian and Indian tribe.

1S

 
Case 3:19-mj-71636-MAG Document1 Filed 10/04/19 Page 18 of 20

Case 1:17-cr-00370-JCH Document 2 Filed 02/07/17 Page 16 of 18

In violation of 18 U.S.C: § 1159.
7 Count 3 3
On or about October 15, ‘2015, and. continuing to. onor about October 28, 2015 5,in
- Bemalillo County, in the District of New Mexico, the defendant, NAEL ALI, did knowingly
display and offer for sale for $1,000. and more, a good, specifically: jewelry, in a manner that
‘suggested that the good was Indian produced, an Indian product, and the product ofa particular
Indian and Indian tribe, resident within the United States, when in truth and in fact, as he there |
and then well knew and believed, the good was not Indian produced, an a Indian Product, and the -
product of a particular Indian and Indian tribe.
In violation of 18 US.C. § 1159.
FORFEITURE ALLEGATION
The allegations contained i in the Introduction and j in Count 1 of this indictment are
incorporated as part of this section of the indictment as if fully revalleged herein for the purpose
- of alleging. forfeiture to the United: States pursuant to 18 U. S.C. § S81(ay(IXC), 18 U. S.C. §
| 981(0) 1B) and 28 U.S. c. § 2461.
Upon conviction for conspiracy to violate 18 U.S.C. 88 542 or 545, as alleged i in Count 1:
the defendants, IMAD AYSHEH, IYAD AYSHEH, NEDAL AYSHEH, and RAED
: AYSHEH, shall forfeit to the United States pursuant to 18 U.S.C. § 982(a)(1)(B) and 28 U.S.C.
~ §2461 any property, real or personal, involved in such offense, or any property traceable to such
property. | , :
| Upon conviction for conspiracy to violate 18 US.C. § 1341, as alleged in Count 1, the

defendants, IMAD-AYSHEH, IYAD AYSHEH, NEDAL AYSHEH, and RAED AYSHEH,

16

 
Case 3:19-mj-71636-MAG Document 1 Filed 10/04/19 page 19 of 20

Case 1:17-cr-00370-JCH Document 2 Filed 02/07/17 ° Page 17 of 18

. shall forfeit to the United States pursuant to 18 U.S.C. § 981€@)(1KC) and 28 US.C. § 2461 any
property, real or personal, which constites or is derived from proceeds traceable to.a violation .
of 18 US. C. § 1341 ora conspiracy to.commit such offense. | | |

_ Upon conviction for conspiracy to violate 18 U. S. C. § 1343, ag alleged i in Count 1, the

defendants, IMAD AYSHEH, IVAD AYSHEH, NEDAL AYSHEE, and RAED AYSHEH,

a shall forfeit to the United States pursuant to 18D. S. C.§ sB1(axINC) and 28 U, S.C. § 2461 any

- property, real or personal, which constitutes or is derived from proceeds traceable to’ a violation

a of 18 U.S.C. § 1343 or a conspiracy to commit such offense.

Upon conviction for conspiracy to violate 18 US.C. § 1956(a)(2)(A), as alleged in Count - .
1, the. defendants, IMAD AYSHEH, IYAD AYSHEH, NEDAL AYSHEH, and RAED 7
-AYSHEH, shall forfeit to the United States pursuant to 18 U. s. Cc. § 982(a)(1) any property, real
, or personal, involved i in such offense, or any property tracenble to such property. .
Upon conviction for conspiracy to violate 18 US. c § 1957, as salloged in Count 1, the
"defendants, IMAD AYSHEH, IYAD AYSHEH, NEDAL AYSHEE, and RAED AYSHEH,

‘Shall forfeit to the United States pursuant to 18 U.S.C, § 982(0\) any property, real, or personal,

_ involved in such offense, or any property traceable to such property.

'_ The property to be forfeited to the United States includes, but is not limited to, the ©
following:
- 1, . MONEY JUDGMENT
| Asum of money, including any interest, representing the value of property, which .
constitutes or is derived from proceeds traceable to the offense, or a conspiracy to commit such . |

offense;

“17

 
 

Case 3:19-mj-71636-MAG Documenti1 Filed 10/04/19 Page 20 of 20

Case 1:17-cr-00370-JCH - Documént 2 Filed 02/07/17 Page 18 of 18 ©

2. FUNDS | |
a. $20,109.00 in US. Currency; and | |
_b, $6,723.04 in Funds from Bank of America account No. -4783.
| 3. PERSONAL PROPERTY = |
a 276 pieces of Native American-style jewelry: and
b. 732 pic pieces of Native Americanstyle jewelry.
4. SUBSTITUTE ASSETS | |
If any of the above-described forfeitable property, as.a result of any act or omission of the.
defendant:. ; | | | a ae |
a cannot be located upon the exercise of due diligence; |
b. has been transferred or sold to, or deposited with, a third party: |
C. has been placed beyond the jurisdiction of the Count; |
d. has been substantially diminished i in value; or . |
e.. has been commingled with other. property which cannot be divided without
difficulty; . | .
| _ it is the intent of the United, States, pursuant to 18 USC. § 982(b) and 28 U.S.C, § 2461 (c), to
seek forfeiture of any other property of the defendant up to. the value of the forfeitable property
"described above. | | |
: A TRUE BILL:

isl.
FOREPERSON OF THE GRAND JURY

    

igtfat United States Atto
612017 3:10 PM

18 .

 
